TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00767-CV


Millers Mutual Insurance Association/Jupe Feeds, Inc. d/b/a Wendlands
Farm Products, Appellants

v.

Jupe Feeds, Inc. d/b/a Wendlands Farm Products/Millers Mutual
Insurance Association, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 186,440-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion notifying this Court that they have settled their
dispute and asking this Court to vacate the trial court's judgment and remand the cause for entry of
an agreed take-nothing judgment in conformity with their settlement agreement.  We grant the
motion, vacate the trial court's judgment, and remand the cause to the trial court for further
proceedings consistent with the parties' settlement agreement.  See Tex. R. App. P. 42.1(a).


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Vacated and Remanded
Filed:   July 29, 2004